Filed by Ashland Inc. Pursuant to Rule 425 Under the Securities Act of 1933 Subject Company Hercules Incorporated Commission File Number 1-00496 ASHLAND ANNOUNCEMENT July 11, 2008 CORPORATE PARTICIPANTS ▪ Eric Boni Ashland Inc. Director - IR ▪ Jim O'Brien Ashland Inc. Chairman, CEO ▪ Lamar Chambers Ashland Inc. SVP, CFO ▪ Craig Rogerson Hercules Inc. President, CEO CONFERENCE CALL PARTICIPANTS ▪ Jeff Zekauskas JPMorgan Analyst ▪ Laurence Alexander Jefferies & Co. Analyst ▪ Mike Harrison First Analysis Securities Analyst ▪ Rob Felice Gabelli & Corp. Analyst ▪ Christopher Miller JPMorgan Analyst ▪ David Begleiter Deutsche Bank Analyst ▪ Andy Baker Jefferies & Co. Analyst ▪ John McNulty Credit Suisse Analyst ▪ Steve Velgot Analyst ▪ David Troyer Credit Suisse Analyst ▪ Bill Hoffman UBS Analyst ▪ Ali Levine Shakeman Capital Analyst ▪ Brad Logato Igens Analyst PRESENTATION Operator: Good day ladies and gentlemen, and welcome to the Ashland Hercules Acquisition Conference Call. My name is Solana. I will be your coordinator for today. At this time, all participants are in a listen only mode. We will be facilitating a question and answer session towards the end of this conference. (OPERATOR INSTRUCTIONS) As a reminder, this conference is being recorded for replay purposes. I would now like to turn the presentation over to your host for today's call, Mr. Eric Boni, Director of Investor Relations. You may proceed. Eric Boni: Thank you, Solana, and good good morning. Welcome to the conference call to discuss our announcement this morning concerning Ashland's pending acquisition of Hercules. Before we get started, I'd like to introduce the participants on our call Jim O'Brien, Chairman and Chief Executive Officer of Ashland; Lamar Chambers, Ashland's Senior Vice President and Chief Financial Officer; and Craig Rogerson, Hercules' President and Chief Executive Officer. Now, let's turn to Slide Two. Before we get started, let me remind you that statements made during the course of this presentation will be made that constitute forward-looking statements as that term is defined in relevant Securities laws. Such statements are subject to numerous risks, uncertainties and assumptions, which are fully described in Ashland's and Hercules' joint press release this morning and our filings with the SEC in connection with the proposed transaction as well as our required quarterly and annual filings. As you will hear in more detail later, the transaction we announced this morning is subject to various conditions and approvals. While Ashland and Hercules believe our expectations regarding the transaction are based on reasonable assumptions, we cannot assure that those expectations will ultimately be achieved or that the transaction will be completed. We encourage you to read the Form S-4 and any other relevant documents that will be filed in the coming months with the SEC by Ashland and Hercules. Let's go to Slide Three. During our call today, we'll open with an overview of the Ashland/Hercules transaction. I'll discuss the terms then turn the proceedings over to Jim O'Brien. Jim will discuss the strategic benefits to review the two businesses. Lamar Chambers will then detail the financing, and Jim will conclude with the expected synergies, integration plan and our time line to completion.
